Citation Nr: 0918080	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for recurrent dislocation 
of the left shoulder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to 
November 1985. 
.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 20 percent rating for 
recurrent dislocation of the left shoulder.  

In his substantive appeal, the Veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the Veteran was informed by letter 
that the hearing was scheduled for September 25, 2008.  The 
Veteran failed to report for the scheduled hearing.  He did 
not request a postponement and has provided no explanation 
for his failure to attend the hearing.  Accordingly, the 
request for a hearing is deemed to have been withdrawn.  
38 C.F.R. § 20.704(d) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that his recurrent dislocation of the 
left shoulder has worsened and that his current 20 percent 
rating is not representative of his disability.  He asserts 
that his disability is productive of pain, numbness and 
instability.  He also asserts that his shoulder impairment 
affects his ability to work.

A review of the record indicates that the Veteran's currently 
assigned rating is based upon his treatment reports, which 
show complaints of pain and instability.  It is also noted 
that the treatment records reflect competing opinions with 
regard to his ability to be employed.  May 2007 medical 
records report that the Veteran is physically able to work.  
June 2007 records show that the Veteran interviewed for the 
Employee Development Program but was not accepted due to 
physical limitations of his shoulder.  August 2007 medical 
records show that he worked at a parrot sanctuary and 
subsequent to this employment was able to find a full time 
job.

Because the Veteran has not received a VA compensation and 
pension examination since 2002, additional development is 
needed.  A VA examination is needed to ascertain the current 
severity of the disability and to determine whether the 
Veteran's ability to work is limited by his disability and if 
so, to what extent.  VA has a duty to assist Veterans to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

VA treatment records from August 2007 report that the Veteran 
was to return to the VA Clinic in three months for another 
evaluation and at the time, the examiner would consider 
surgical options to stabilize the Veteran's shoulder.  The 
August 2007 records are the most recent records on file.  The 
Board has no records relating to the Veteran's follow-up 
appointment.  Additional development is needed in this 
regard.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide the names and addresses of any 
medical provider who has treated him for 
his recurrent dislocation of the left 
shoulder since August 2007.  In addition, 
include any VA treatment records of 
surgery and/or hospitalization subsequent 
to August 2007.  Obtain and associate with 
the claims file all pertinent medical 
records pertaining to the Veteran's 
recurrent dislocation of the left 
shoulder, not already associated with the 
claims file.  

2.  Schedule the Veteran for a VA 
examination, to determine the current 
severity of his service-connected 
recurrent dislocation of the left 
shoulder.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner.  The examiner 
should also indicate that such review has 
occurred.  The examiner should 
specifically note the Veteran's range of 
motion, and note whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement, as well as whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  Pain 
or impairment attributable to any visible 
scars, the need for surgery, and the 
effect of his recurrent dislocation of the 
left shoulder on his daily life should 
also be discussed.  The examiner should 
also comment on any neurological 
impairment related to his service-
connected disability and discuss the 
extent of such impairment, if any.  If 
neurological impairment due solely to the 
Veteran's service-connected shoulder 
disability is not present, the examiner 
should so state.  The examiner should then 
provide an opinion as to the effect that 
the service-connected shoulder disability 
has, if any, on the Veteran's current 
level of occupational impairment.  A 
complete rationale for all opinions must 
be provided. 

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
increased rating claim, such as providing 
him with updated notice of what evidence 
has been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  Notice should also 
include a listing of all pertinent 
diagnostic codes.  See generally Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); 38 U.S.C.A. §§ 5100, 5103, 
5103A; 38 C.F.R. § 3.159.

5.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the issue on appeal, to 
include consideration of Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  If 
the desired benefit is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative, and 
the appropriate time period within which 
to respond should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


